UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-5693 Name of Registrant: Putnam Europe Equity Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: James P. Pappas, Vice President Putnam Europe Equity Fund One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 6/30/08 Date of reporting period: 07/01/2007 - 06/30/2008 Item 1: Proxy Voting Record Registrant : Putnam Europe Equity Fund Air France - KLM Ticker Security ID: Meeting Date Meeting Status CINS F01699135 07/12/2007 Voted Meeting Type Country of Trade Annual France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Approve the financial statements Mgmt For Against Against and statutory reports 4 Approve to accept consolidated Mgmt For Against Against financial statements and statutory reports 5 Approve the allocation of income Mgmt For For For and dividends of EUR 0.48 per share 6 Approve the special Auditors' report Mgmt For For For regarding related-party transactions 7 Grant authority to repurchase up to Mgmt For For For 10% of issued Share capital 8 Authority to Issue Shares and Mgmt For For For Convertible Securities w/ Preemptive Rights 9 Authority to Issue Shares and Mgmt For For For Convertible Securities w/o Preemptive Rights 10 Authority to Increase Capital in Mgmt For For For Consideration for Contributions in Kind 11 Authority to Increase Capital Mgmt For For For through Capitalizations 12 Authority to Issue Restricted Stock Mgmt For For For to Employees 13 Approve the Employee Savings- Mgmt For For For Related Share Purchase Plan 14 Amend Article 17 of By-laws Mgmt For Abstain Against Regarding: Employee Shareholder Representatives 15 Amendments to Articles Mgmt For For For 16 Amend Article 31 of By-laws Mgmt For For For Regarding: Record Date 17 Grant authority to fill the required Mgmt For For For documents/other formalities Akzo Nobel NV Ticker Security ID: Meeting Date Meeting Status CINS N01803100 04/22/2008 Take No Action Meeting Type Country of Trade Annual Netherlands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Agenda Item N/A N/A TNA N/A 3 Non-Voting Agenda Item N/A N/A TNA N/A 4 Adopt the 2007 Financial Mgmt For TNA N/A Statements of the Company 5 Non-Voting Agenda Item N/A N/A TNA N/A 6 Non-Voting Agenda Item N/A N/A TNA N/A 7 Adopt the dividend proposal Mgmt For TNA N/A 8 Ratification of Management Board Mgmt For TNA N/A Acts 9 Ratification of Supervisory Board Mgmt For TNA N/A Acts 10 Approve to increase the number of Mgmt For TNA N/A Members of the Board of Management 11 Appoint Mr. K.Nichols to the Board Mgmt For TNA N/A of Management 12 Re-appoint Mr. L.E.Darner to the Mgmt For TNA N/A Board of Management 13 Appoint Mr. R.J.Frohn to the Board Mgmt For TNA N/A of Management 14 Approve to increase the number of Mgmt For TNA N/A Members of the Supervisory Board 15 Appoint Mr. P.B.Ellwood to the Mgmt For TNA N/A Supervisory Board 16 Appoint Mr. V. Bottomley to the Mgmt For TNA N/A Supervisory Board 17 Appoint Mr. R.G.C.Van Den Brink to Mgmt For TNA N/A the Supervisory Board 18 Approve the remuneration of the Mgmt For TNA N/A Chairman of the Supervisory Board 19 Amend the remuneration Policy for Mgmt For TNA N/A the Board of Management 20 Authorize the Board of Management Mgmt For TNA N/A to issue shares 21 Authority to Issue Shares w/o Mgmt For TNA N/A Preemptive Rights 22 Authority to Repurchase Shares Mgmt For TNA N/A 23 Approve to cancel common shares Mgmt For TNA N/A in the share capital of the Company 24 Authority to Issue Reports in Mgmt For TNA N/A English 25 Electronic Communication Mgmt For TNA N/A 26 Non-Voting Agenda Item N/A N/A TNA N/A ALLIANZ AG Ticker Security ID: Meeting Date Meeting Status CINS D03080112 05/21/2008 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits/Dividends Mgmt For For For 5 Ratification of the acts of the Board Mgmt For For For of Managing Directors 6 Ratification of the acts of the Mgmt For For For Supervisory Board 7 Authority to Trade in Company Mgmt For For For Stock 8 Authority to Repurchase Shares Mgmt For For For 9 Authority to Repurchase Shares Mgmt For For For Using Derivatives 10 Amendments to Articles Mgmt For For For 11 Intra-Company Contracts Mgmt For For For 12 Intra-Company Contracts Mgmt For For For 13 Non-Voting Meeting Note N/A N/A N/A N/A Allied Irish Banks PLC Ticker Security ID: Meeting Date Meeting Status CINS G02072117 04/22/2008 Voted Meeting Type Country of Trade Annual Ireland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Re-appoint Mr. Kieran Crowley as a Mgmt For Against Against Director 5 Re-appoint Mr. Colm Doherty as a Mgmt For Against Against Director 6 Re-appoint Mr. Donal Forde as a Mgmt For Against Against Director 7 Re-appoint Mr. Dermot Gleeson as Mgmt For Against Against a Director 8 Re-appoint Mr. Stephen L. Kingon Mgmt For Against Against as a Director 9 Re-appoint Ms. Anne Maher as a Mgmt For Against Against Director 10 Re-appoint Mr. Daniel O Connor as Mgmt For Against Against a Director 11 Re-appoint Mr. John O Donnell as a Mgmt For Against Against Director 12 Re-appoint Mr. Sean O Driscoll as a Mgmt For Against Against Director 13 Re-appoint Mr. David Pritchard as a Mgmt For Against Against Director 14 Re-appoint Mr. Eugene J. Sheehy Mgmt For Against Against as a Director 15 Re-appoint Mr. Bernard Somers as Mgmt For Against Against a Director 16 Re-appoint Mr. Michael J. Sullivan Mgmt For Against Against as a Director 17 Re-appoint Mr. Robert G. Wilmers Mgmt For Against Against as a Director 18 Re-appoint Ms. Jennifer Winter as a Mgmt For Against Against Director 19 Authorize the Directors to determine Mgmt For For For the remuneration of the Auditor 20 Authority to Repurchase Shares Mgmt For For For 21 Authority to Reissue Treasury Mgmt For For For Shares 22 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 23 Amendments to Articles Regarding Mgmt For For For Electronic Communications 24 Amend the Articles of Association Mgmt For For For as specified 25 Shareholder Proposal Regarding ShrHoldr Against Against For Appointment to the Board 26 Non-Voting Agenda Item N/A N/A N/A N/A ArcelorMittal SA Ticker Security ID: Meeting Date Meeting Status CINS L0302D129 05/13/2008 Take No Action Meeting Type Country of Trade Annual Luxembourg Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Agenda Item N/A N/A TNA N/A 3 Accounts and Reports Mgmt For TNA N/A 4 Consolidated Accounts and Reports Mgmt For TNA N/A 5 Directors' Fees Mgmt For TNA N/A 6 Allocation of Profits/Dividends Mgmt For TNA N/A 7 Grant discharge to the Directors for Mgmt For TNA N/A the FY 2007 8 Resignation of Directors Mgmt For TNA N/A 9 Elect Lewis B. Kaden Mgmt For TNA N/A 10 Elect Ignacio Fernández Toxo Mgmt For TNA N/A 11 Elect Antoine Spillmann Mgmt For TNA N/A 12 Elect Malay Mukherjee Mgmt For TNA N/A 13 Authority to Repurchase Shares Mgmt For TNA N/A 14 Appointment of Auditor Mgmt For TNA N/A 15 Stock Option Plan Mgmt For TNA N/A 16 Employee Share Purchase Plan Mgmt For TNA N/A 17 Authority to Increase Authorized Mgmt For TNA N/A Capital AXA Ticker Security ID: Meeting Date Meeting Status CINS F06106102 04/22/2008 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve the financial statements Mgmt For For For and statutory reports 3 Receive the consolidated financial Mgmt For For For statements and statutory reports 4 Approve the allocation of income Mgmt For For For and dividends of EUR 1.20 per share 5 Approve the Special Auditors' report Mgmt For Against Against regarding related-party transactions 6 Elect Mr. Francois Martineau as the Mgmt For For For Supervisory Board Member 7 Elect Francois Martineau Mgmt For Against Against 8 Elect Francis Allemand ShrHoldr Against Against For 9 Elect Gilles Bernard ShrHoldr Against Against For 10 Elect Alain Chourlin ShrHoldr Against Against For 11 Elect Wendy Cooper Mgmt For Against Against 12 Elect Rodney Koch ShrHoldr Against Against For 13 Elect Hans Nasshoven ShrHoldr Against Against For 14 Elect Frederic Souhard ShrHoldr Against Against For 15 Elect Jason Steinberg ShrHoldr Against Against For 16 Grant authority to repurchase of up ShrHoldr Against Against For to 10% of issued share capital 17 Grant authority up to 1% of issued Mgmt For Against Against capital for use in Restricted Stock Plan 18 Approve the Stock Option Plans Mgmt For Against Against grants 19 Approve the Employee Stock Mgmt For Against Against Purchase Plan 20 Authority to Increase Capital for Mgmt For Against Against Employee Benefits 21 Authority to Issue Shares w/out Mgmt For Against Against Preemptive Rights 22 Grant authority the filing of required Mgmt For Against Against documents/other formalities BAE Systems PLC Ticker Security ID: Meeting Date Meeting Status CINS G06940103 05/07/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Approve the Directors' remuneration Mgmt For For For report for the YE 31 DEC 2007 3 Allocation of Profits/Dividends Mgmt For For For 4 Re-elect Sir Peter Mason Mgmt For Against Against 5 Re-elect Richard Olver Mgmt For Against Against 6 Re-elect Michael Turner Mgmt For Against Against 7 Elect Andrew Inglis Mgmt For Against Against 8 Elect Ravi Uppal Mgmt For Against Against 9 Appointment of Auditor Mgmt For For For 10 Authority to Set Auditor's Fees Mgmt For For For 11 EU Political Donations Mgmt For For For 12 Amendment to Share Matching Plan Mgmt For For For 13 Amendment to Performance Share Mgmt For For For Plan 14 Increase in Authorized Share Mgmt For For For Capital 15 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 16 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 17 Authority to Repurchase Shares Mgmt For For For 18 Adopt New Articles Mgmt For For For Banco Santander Central Hispano SA Ticker Security ID: Meeting Date Meeting Status CINS E19790109 06/21/2008 Voted Meeting Type Country of Trade Annual Spain Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports; Ratification Mgmt For For For of Board Acts 4 Application of results from Fiscal Mgmt For For For Year 2007. 5 Ratification of the appointment of Mgmt For Against Against Mr. Juan Rodriguez Inciarte. 6 Re-election of Mr. Luis Alberto Mgmt For Against Against Salazar-Simpson Bos. 7 Re-election of Mr. Luis Angel Rojo Mgmt For Against Against Duque. 8 Re-election of Mr. Emilio Botin-Sanz Mgmt For Against Against de Sautuola y Garcia de los Rios. 9 Re-election of the Auditor of Mgmt For For For Accounts for Fiscal Year 2008. 10 Authority to Repurchase Shares Mgmt For For For 11 Approval, if appropriate, of new Mgmt For For For Bylaws and abrogation of current Bylaws. 12 Amendments to General Meeting Mgmt For For For Regulations 13 Authority to Issue Shares w/ or Mgmt For For For w/out Preemptive Rights 14 Authority to Issue Convertible Mgmt For Against Against Securities w/ or w/out Preemptive Rights 15 Authority to Issue Debt Instruments Mgmt For For For 16 Remuneration Report (Directors Mgmt For For For and Employees of the Group) 17 Stock Purchase Plan (Employees of Mgmt For For For Abbey National Plc) 18 Authority to Carry Out Formalities Mgmt For For For Barclays PLC Ticker Security ID: Meeting Date Meeting Status CINS G08036124 09/14/2007 Voted Meeting Type Country of Trade Other United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of Preference Shares Mgmt For For For Barclays PLC Ticker Security ID: Meeting Date Meeting Status CINS G08036124 09/14/2007 Voted Meeting Type Country of Trade Special United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For Against Against 2 Approval of Preference Shares Mgmt For For For 3 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 4 Authority to Issue Shares w/o Mgmt For For For Preemptive Shares 5 Authority to Repurchase Shares Mgmt For For For 6 Cancellation of Share Premium Mgmt For For For Account Barratt Developments PLC Ticker Security ID: Meeting Date Meeting Status CINS G08288105 11/27/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Declare a final dividend of 24.30 Mgmt For For For pence per share 3 Re-elect Mr. Michael Pescod as a Mgmt For Against Against Director, who retires by rotation 4 Re-elect Mr. Robert J. Davies as a Mgmt For Against Against Director, who retires by rotation 5 Re-elect Mr. W. Bill Shannon as a Mgmt For Against Against Director, who retires by rotation 6 Appointment of Auditor and Mgmt For For For Authority to Set Fees 7 Approve the Directors' remuneration Mgmt For For For report for YE 30 JUN 2007 8 EU Political Donations Mgmt For For For 9 Authority to Increase Authorised Mgmt For For For Share Capital 10 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 11 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 12 Authority to Repurchase Shares Mgmt For For For 13 Amendments to Articles Mgmt For For For BASF AG Ticker Security ID: Meeting Date Meeting Status CINS D06216101 04/24/2008 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Adoption of a resolution on the Mgmt For For For appropriation of profit 5 Ratification of Supervisory Board Mgmt For For For Acts 6 Ratification of Management Board Mgmt For For For Acts 7 Election of an auditor for the Mgmt For For For financial year 2008 8 Authority to Repurchase Shares Mgmt For For For 9 Non-Voting Meeting Note N/A N/A N/A N/A 10 Agreement with BASF Mgmt For For For Beteiligungsgesellschaft mbH 11 Agreement with BASF Bank GmbH Mgmt For For For 12 Stock Split Mgmt For For For 13 Non-Voting Meeting Note N/A N/A N/A N/A 14 Amendment of Article 14, para. 2 Mgmt For For For 15 Amendment of Article 17, para. 1 Mgmt For For For Beiersdorf AG Ticker Security ID: Meeting Date Meeting Status CINS D08792109 04/30/2008 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits and Dividends Mgmt For For For 5 Ratification of the acts of the Board Mgmt For For For of Managing Directors 6 Ratification of the acts of the Mgmt For For For Supervisory Board 7 Appointment of the Auditors for the Mgmt For For For 2008 FY: Ernst + Young AG, Stuttgart 8 Authority to Repurchase Shares Mgmt For For For 9 Intra-Company Contracts Mgmt For For For BHP Billiton PLC Ticker Security ID: Meeting Date Meeting Status CINS G10877101 10/25/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports (BHP Billiton Mgmt For For For plc) 2 Accounts and Reports (BHP Billiton Mgmt For For For Limited) 3 Re-elect Mr. David A. Crawford as a Mgmt For For For Director of BHP Billiton Plc 4 Re-elect Mr. David A. Crawford as a Mgmt For For For Director of BHP Billiton Limited 5 Re-elect Mr. Don R. Argus as a Mgmt For For For Director of BHP Billiton Plc 6 Re-elect Mr. Don R. Argus as a Mgmt For For For Director of BHP Billiton Limited 7 Re-elect Carlos Cordeiro (BHP Mgmt For For For Billiton plc) 8 Re-elect Carlos Cordeiro (BHP Mgmt For For For Billiton Limited) 9 Re-elect E. Gail De Planque (BHP Mgmt For For For Billiton plc) 10 Re-elect E. Gail De Planque (BHP Mgmt For For For Billiton Limited) 11 Re-elect David Jenkins (BHP Mgmt For For For Billiton plc) 12 Re-elect David Jenkins (BHP Mgmt For For For Billiton Limited) 13 Appointment of Auditor and Mgmt For For For Authority to Set Fees (BHP Billiton plc) 14 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 15 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 16 Authority to Repurchase Shares Mgmt For For For 17 Reduction of Issued Share Capital Mgmt For For For (December 31, 2007) 18 Reduction of Issued Share Capital Mgmt For For For (February 15, 2008) 19 Reduction of Issued Share Capital Mgmt For For For April 30, 2008) 20 Reduction of Issued Share Capital Mgmt For For For (May 31, 2008) 21 Reduction of Issued Share Capital Mgmt For For For (June 15, 2008) 22 Reduction of Issued Share Capital Mgmt For For For July 31, 2008) 23 Reduction of Issued Share Capital Mgmt For For For (September 15, 2008) 24 Reduction of Issued Share Capital Mgmt For For For (November 30, 2008) 25 Approve the remuneration report for Mgmt For For For the YE 30 JUN 2007 26 Equity Grant (CEO Marius J. Mgmt For For For Kloppers) 27 Equity Grant (Former CEO Charles Mgmt For Against Against W. Goodyear) 28 Amendment to Articles Regarding Mgmt For For For Retirement Age (BHP Billiton plc) 29 Amend the Constitution of BHP Mgmt For For For Billiton Limited by deleting Rule 82 BNP Paribas Ticker Security ID: Meeting Date Meeting Status CINS F1058Q238 05/21/2008 Voted Meeting Type Country of Trade Annual France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Consolidated Accounts and Reports Mgmt For For For 4 Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Related Party Transactions Mgmt For For For 7 Authority to Repurchase Shares Mgmt For For For 8 Appoints Mrs. Daniela Weber Rey Mgmt For Against Against as a Director for a 3 year period 9 Elect François Grappotte Mgmt For Against Against 10 Elect Jean-François Lepetit Mgmt For Against Against 11 Elect Suzanne Berger Keniston Mgmt For Against Against 12 Elect Hélène Ploix Mgmt For Against Against 13 Elect Baudouin Prot Mgmt For Against Against 14 Authority to Carry Out Formalities Mgmt For For For 15 Authority to Issue Shares and Mgmt For For For Convertible Securities w/ Preemptive Rights 16 Authority to Issue Shares and Mgmt For For For Convertible Securities w/out Preemptive Rights 17 Authority to Issue Shares and Mgmt For Against Against Convertible Securities in Case of Exchange Offer 18 Authority to Increase Capital in Mgmt For Against Against Consideration for Contributions in Kind 19 Global Ceiling on Capital Increases Mgmt For For For w/out Preemptive Rights 20 Authority to Increase Capital Mgmt For Abstain Against through Capitalizations 21 Global Ceiling on Capital Increases Mgmt For For For w/ or w/out Preemptive Rights 22 Authority to Issue Shares under Mgmt For For For Employee Savings Plan 23 Authority to Issue Restricted Stock Mgmt For For For to Employees 24 Authority to Grant Stock Options Mgmt For For For 25 Authority to Cancel Shares and Mgmt For For For Reduce Capital 26 Amend the Article Number 18 of the Mgmt For For For By Laws 27 Authority to Carry Out Formalities Mgmt For For For BP PLC Ticker Security ID: Meeting Date Meeting Status CINS G12793108 04/17/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Receive the Director's annual report Mgmt For For For and accounts 2 Approve the Directors remuneration Mgmt For Against Against report 3 Re-elect Mr. A Burgmans as a Mgmt For For For Director 4 Re-elect Mrs. C.B. Carroll as a Mgmt For For For Director 5 Re-elect Sir William Castell as a Mgmt For For For Director 6 Re-elect Mr. I.C. Conn as a Director Mgmt For For For 7 Re-elect Mr. G. David as a Director Mgmt For For For 8 Re-elect Mr. E.B. Davis, Jr. as a Mgmt For For For Director 9 Re-elect Mr. D.J. Flint as a Director Mgmt For For For 10 Re-elect Dr. B.E. Grote as a Mgmt For For For Director 11 Re-elect Dr. A.B. Hayward as a Mgmt For For For Director 12 Re-elect Mr. A.G. Inglis as a Mgmt For For For Director 13 Re-elect Dr. D.S. Julius as a Mgmt For For For Director 14 Re-elect Sir Tom McKillop as a Mgmt For For For Director 15 Re-elect Sir Ian Proser as a Director Mgmt For For For 16 Re-elect Mr. P.D. Sutherland as a Mgmt For For For Director 17 Appointment of Auditor and Mgmt For For For Authority to Set Fees 18 Adopt new Articles of Association Mgmt For For For 19 Authority to Repurchase Shares Mgmt For For For 20 Approve to give limited authority to Mgmt For For For allot shares up to a specified amount 21 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights British American Tobacco PLC Ticker Security ID: Meeting Date Meeting Status CINS G1510J102 04/30/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Receive the 2007 financial Mgmt For For For statements and statutory reports 2 Approve the 2007 remuneration Mgmt For For For report 3 Declare a final dividend of 47.60 Mgmt For For For pence per ordinary share for 2007 4 Re-appoint Mgmt For For For PricewaterhouseCoopers LLP as the Auditors of the Company 5 Authorize the Directors to agree the Mgmt For For For Auditors' remuneration 6 Re-appoint Mr. Jan Du plessis as a Mgmt For For For Director, who retires by rotation 7 Re-appoint Mr. Ana Maria Llopis as Mgmt For For For a Director, who retires by rotation 8 Re-appoint Mr. Anthony Ruys as a Mgmt For For For Director, who retires by rotation 9 Re-appoint Mr. Karen De Segundo Mgmt For For For as a Director 10 Re-appoint Mr. Nicandro Durante as Mgmt For For For a Director 11 Re-appoint Mr. Christine Morin- Mgmt For For For Postel as a Director 12 Re-appoint Mr. Ben Stevens as Mgmt For For For Director 13 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 14 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 15 Approve the Waiver of Offer Mgmt For For For Obligation 16 Authority to Repurchase Shares Mgmt For For For 17 Adopt the new Articles of Mgmt For For For Association Britvic PLC Ticker Security ID: Meeting Date Meeting Status CINS G17387104 01/30/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Declare a final dividend of 7.7p per Mgmt For For For share 3 Appointment of Auditor Mgmt For For For 4 Authorize the Directors to fix the Mgmt For For For remuneration of the Company's Auditors 5 Approve the Directors' remuneration Mgmt For For For report for the YE 30 SEP 2007 6 EU Political Donations Mgmt For For For 7 Authority to Issue Shares Mgmt For For For w/Preemptive Rights 8 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 9 Authority to Repurchase Shares Mgmt For For For 10 Amendment to Articles Mgmt For For For 11 Amendment to Articles Regarding Mgmt For For For Conflicts of Interest 12 Adoption of Northern Ireland Share Mgmt For For For Incentive Plan 13 Irish Profit Sharing Scheme Mgmt For For For Commerzbank AG Ticker Security ID: Meeting Date Meeting Status CINS D15642107 05/15/2008 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits/Dividends Mgmt For For For 5 Ratification of the acts of the Board Mgmt For For For of the Managing Directors 6 Ratification of the acts of the Mgmt For For For Supervisory Board 7 Appointment of Auditor Mgmt For For For 8 Appointment of Auditor for Interim Mgmt For For For Statements 9 Election of Supervisory Board Mgmt For For For Members 10 Authority to Trade in Company Mgmt For For For Stock 11 Authority to Repurchase Shares Mgmt For For For 12 Authority to Repurchase Shares Mgmt For For For Using Equity Derivates 13 Increase in Authorized Capital Mgmt For For For 14 Authority to Issue Convertible Debt Mgmt For For For Instruments; Conditional Capital 2008/I 15 Authority to Issue Convertible Debt Mgmt For For For Instruments; Conditional Capital 2008/II 16 Intra-company Contract Mgmt For Abstain Against 17 Intra-company Contract Mgmt For Abstain Against CREDIT SUISSE GROUP Ticker Security ID: Meeting Date Meeting Status CINS H3698D419 04/25/2008 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Accounts and Reports Mgmt For TNA N/A 4 Ratification of Board and Mgmt For TNA N/A Management Acts 5 Authority to Reduce Authorized Mgmt For TNA N/A Capital 6 Approve the appropriation of Mgmt For TNA N/A retained earnings 7 Amendment Regarding Company Mgmt For TNA N/A Name 8 Amendment to Articles Mgmt For TNA N/A 9 Re-elect Mr. Thomas W. Bechtler to Mgmt For TNA N/A the Board of Directors 10 Re-elect Mr. Robert H. Benmosche Mgmt For TNA N/A to the Board of Directors 11 Re-elect Mr. Peter Brabeck- Mgmt For TNA N/A Letmathe to the Board of Directors 12 Re-elect Mr. Jean Lanier to the Mgmt For TNA N/A Board of Directors 13 Re-elect Mr. Anton Van Rossum to Mgmt For TNA N/A the Board of Directors 14 Re-elect Mr. Ernst Tanner to the Mgmt For TNA N/A Board of Directors 15 Appointment of Auditor Mgmt For TNA N/A 16 Elect BDO Visura as the Special Mgmt For TNA N/A Auditors 17 Non-Voting Meeting Note N/A N/A TNA N/A DAVIS SERVICE GROUP PLC Ticker Security ID: Meeting Date Meeting Status CINS G26796147 04/28/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Receive and adopt the annual Mgmt For For For report and accounts for the YE 31 DEC 2007 2 Approve the report on the Directors' Mgmt For For For remuneration for the YE 31 DEC 3 Allocation of Profits/Dividends Mgmt For For For 4 Re-elect Mr. C.R.M. Kemball as a Mgmt For Against Against Director 5 Re-elect Mr. P.G. Rogerson as a Mgmt For Against Against Director 6 Re-elect Mr. P.H. Utnegaard as a Mgmt For Against Against Director 7 Re-elect Mr. J.D. Burns as a Mgmt For Against Against Director 8 Appointment of Auditor and Mgmt For For For Authority to Set Fees 9 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 10 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 11 Authority to Repurchase Shares Mgmt For For For 12 Adopt New Articles of Association Mgmt For For For Deutsche Post AG Ticker Security ID: Meeting Date Meeting Status CINS D19225107 05/06/2008 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits/Dividends Mgmt For For For 5 Ratification of the acts of the Board Mgmt For For For of Managing Directors 6 Ratification of the acts of the Mgmt For For For Supervisory Board 7 Appointment of Auditor Mgmt For For For 8 Authority to Repurchase Shares Mgmt For For For 9 Elections to the Supervisory Board- Mgmt For For For Prof. Dr. Wulf Von Schimmelmann 10 Amendments to Articles Mgmt For For For 11 Non-Voting Meeting Note N/A N/A N/A N/A DnB NOR ASA Ticker Security ID: Meeting Date Meeting Status CINS R1812S105 04/30/2008 Take No Action Meeting Type Country of Trade Annual Norway Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Non-Voting Meeting Note N/A N/A TNA N/A 4 Fees for Governing Bodies Mgmt For TNA N/A 5 Approve the Auditor's remuneration Mgmt For TNA N/A 6 Accounts and Reports; Allocation of Mgmt For TNA N/A Profits/Dividends 7 Elect 10 members of the Committee Mgmt For TNA N/A of representatives 8 Elect the Vice-Chairman and 1 Mgmt For TNA N/A deputy to the Control Committee 9 Elect 4 members to the Election Mgmt For TNA N/A Committee in DNB NOR ASA 10 Elect Ernst Young as the Auditors Mgmt For TNA N/A 11 Grant authority to repurchase up to Mgmt For TNA N/A 10% of the issued share capital 12 Suggested Guidelines Mgmt For TNA N/A 13 Binding Guidelines Mgmt For TNA N/A 14 Approve the changes to instructions Mgmt For TNA N/A for the Election Committee 15 Amend the Company's Articles of Mgmt For TNA N/A Association EFG Eurobank Ergasias SA Ticker Security ID: Meeting Date Meeting Status CINS X1898P101 04/08/2008 Take No Action Meeting Type Country of Trade Annual Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports; Allocation of Mgmt For TNA N/A Profits/Dividends 2 Stock Dividend/Dividend Mgmt For TNA N/A Reinvestment 3 Stock Dividend/Dividend Mgmt For TNA N/A Reinvestment 4 Bonus Share Issue Mgmt For TNA N/A 5 Ratification of Board and Auditor's Mgmt For TNA N/A Acts 6 Appoint the Auditors for the FY Mgmt For TNA N/A 2008 and approve to determine their fees 7 Directors' Fees Mgmt For TNA N/A 8 Authority to Repurchase Shares Mgmt For TNA N/A 9 Amendments to Articles Mgmt For TNA N/A EFG Eurobank Ergasias SA Ticker Security ID: Meeting Date Meeting Status CINS X1898P101 04/21/2008 Take No Action Meeting Type Country of Trade Annual Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Stock Dividend/Dividend Mgmt For TNA N/A Reinvestment 2 Stock Dividend/Dividend Mgmt For TNA N/A Reinvestment 3 Amendments to Articles Mgmt For TNA N/A EFG Eurobank Ergasias SA Ticker Security ID: Meeting Date Meeting Status CINS X1898P101 07/19/2007 Take No Action Meeting Type Country of Trade Special Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Authority to Issue Shares w/ Mgmt For TNA N/A Preemptive Rights 2 Ratify the appointment by the Board Mgmt For TNA N/A of Director of its new Member EFG Eurobank Ergasias SA Ticker Security ID: Meeting Date Meeting Status CINS X1898P101 08/02/2007 Take No Action Meeting Type Country of Trade Special Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Authority to Issue Shares w/ Mgmt For TNA N/A Preemptive Rights EFG Eurobank Ergasias SA Ticker Security ID: Meeting Date Meeting Status CINS X1898P101 11/09/2007 Take No Action Meeting Type Country of Trade Special Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve the distribution of interim Mgmt For TNA N/A cash dividend for the FY 2007 2 Dividend Reinvestment Mgmt For TNA N/A 3 Authority to Issue Shares w/ Mgmt For TNA N/A Preemptive Rights 4 Amendment to Stock Option Plan Mgmt For TNA N/A 5 Authority to Issue Shares w/out Mgmt For TNA N/A Preemptive Rights 6 Bonus Share Issuance Mgmt For TNA N/A 7 Approve the Board of Director's Mgmt For TNA N/A Members remuneration EFG Eurobank Ergasias SA Ticker Security ID: Meeting Date Meeting Status CINS X1898P101 11/21/2007 Take No Action Meeting Type Country of Trade Special Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Dividend Reinvestment Mgmt For TNA N/A 2 Authority to Issue Shares w/ Mgmt For TNA N/A Preemptive Rights 3 Amendment to Stock Option Plan Mgmt For TNA N/A 4 Authority to Issue Shares w/out Mgmt For TNA N/A Preemptive Rights Enel Ticker Security ID: Meeting Date Meeting Status CINS T3679P115 06/11/2008 Take No Action Meeting Type Country of Trade Mix Italy Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Accounts and Reports Mgmt For TNA N/A 3 Approve the designation of profits Mgmt For TNA N/A 4 Approve the number of Directors Mgmt For TNA N/A 5 Approve the term of an office of the Mgmt For TNA N/A Board of Directors 6 Appoint the Directors Mgmt For TNA N/A 7 Appoint the Chairman Mgmt For TNA N/A 8 Approve the emoluments of the Mgmt For TNA N/A Board of Directors 9 Approve the emoluments of the Mgmt For TNA N/A Independent Auditors 10 Approve the Stock Option Plan Mgmt For TNA N/A 11 Approve the Inventive Bonus Mgmt For TNA N/A Scheme 12 Authority to Issue Shares w/out Mgmt For TNA N/A Preemptive Rights; Ericsson Telephone AB Ticker Security ID: Meeting Date Meeting Status CINS W26049119 04/09/2008 Take No Action Meeting Type Country of Trade Annual Sweden Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Non-Voting Meeting Note N/A N/A TNA N/A 4 Non-Voting Meeting Note N/A N/A TNA N/A 5 Elect Mr. Michael Treschow as a Mgmt For TNA N/A Chairman of Meeting 6 Approve the list of Shareholders Mgmt For TNA N/A 7 Approve the agenda of the meeting Mgmt For TNA N/A 8 Acknowledge the proper convening Mgmt For TNA N/A of the meeting 9 Approve to designate the Mgmt For TNA N/A Inspector(s) of the minutes of the meeting 10 Receive the financial statements Mgmt For TNA N/A and the statutory reports 11 Receive the Board and Committee Mgmt For TNA N/A reports 12 Receive the President's report, and Mgmt For TNA N/A allow questions 13 Approve the financial statements Mgmt For TNA N/A and the statutory reports 14 Grant discharge to the Board and Mgmt For TNA N/A President 15 Approve the allocation of Income Mgmt For TNA N/A and Dividends of SEK 0.50 Per share 16 Board Size Mgmt For TNA N/A 17 Directors' Fees Mgmt For TNA N/A 18 Election of Directors Mgmt For TNA N/A 19 Nominating Committee Mgmt For TNA N/A 20 Approve the omission of Mgmt For TNA N/A remuneration of Nominating Committee Members 21 Approve the remuneration of the Mgmt For TNA N/A Auditors 22 Approve 1:5 Reverse Stock Split Mgmt For TNA N/A 23 Compensation Policy Mgmt For TNA N/A 24 Share Transfer Mgmt For TNA N/A 25 Approve the Swap Agreement with Mgmt For TNA N/A 3rd Party as Alternative to the Item 26 Approve the 2008 Share Matching Mgmt For TNA N/A Plan for all Employees 27 Long Term Incentive Plan 2008 Mgmt For TNA N/A 28 Approve the Swap Agreement with Mgmt For TNA N/A 3rd Party as Alternative to the Item 14.1b 29 Approve the 2008 Share Matching Mgmt For TNA N/A Plan for Key Contributors 30 Long Term Incentive Plan 2008 Mgmt For TNA N/A 31 Approve the Swap Agreement with Mgmt For TNA N/A 3rd Party as alternative to the Item 14.2b 32 Approve the 2008 Restricted Stock Mgmt For TNA N/A Plan for Executives 33 Long Term Incentive Plan 2008 Mgmt For TNA N/A 34 Approve the Swap Agreement with Mgmt For TNA N/A 3rd Party as alternative to the Item 14.3b 35 Share Transfer Mgmt For TNA N/A 36 Shareholder Proposal Regarding Mgmt N/A TNA N/A Abolition of Dual-Class Stock 37 Close Meeting Mgmt For TNA N/A Experian Group Limited Ticker Security ID: Meeting Date Meeting Status CINS G32655105 07/18/2007 Voted Meeting Type Country of Trade Annual Jersey Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect Mr. Fabiola Arredondo as a Mgmt For For For Director of the Company 4 Elect Mr. Paul Brooks as a Director Mgmt For For For of the Company 5 Elect Mr. Laurence Danon as a Mgmt For For For Director of the Company 6 Elect Mr. Roger Davis as a Director Mgmt For For For of the Company 7 Elect Mr. Sean FitzPatrick as a Mgmt For For For Director of the Company 8 Elect Mr. Alan Jebson as a Director Mgmt For For For of the Company 9 Elect Mr. John Peace as a Director Mgmt For For For of the Company 10 Elect Mr. Don Robert as a Director Mgmt For For For of the Company 11 Elect Sir. Alan Rudge as a Director Mgmt For For For of the Company 12 Elect Mr. David Tyler as a Director Mgmt For For For of the Company 13 Appointment of Auditor Mgmt For For For 14 Authorize the Directors to determine Mgmt For For For the remuneration of the Auditors 15 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 16 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 17 Authority to Repurchase Shares Mgmt For For For 18 Amendment to Articles Regarding Mgmt For For For Electronic Communication 19 Amendments to Articles Mgmt For For For (Miscellaneous) Finmeccanica SpA Ticker Security ID: Meeting Date Meeting Status CINS T4502J151 06/05/2008 Take No Action Meeting Type Country of Trade Annual Italy Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Accounts and Reports; Allocation of Mgmt For TNA N/A Profits/Dividends 3 Designation of the number of Mgmt For TNA N/A members of the Board of Directors. 4 Designation of the term of office of Mgmt For TNA N/A the Board of Directors. 5 Non-Voting Agenda Item N/A N/A TNA N/A 6 Election of Directors (Slate) Mgmt For TNA N/A 7 Election of Directors Mgmt For TNA N/A 8 Appointment of the Chairman of the Mgmt For TNA N/A Board of Directors. 9 Indication of the emoluments of the Mgmt For TNA N/A Board of Directors. GKN PLC Ticker Security ID: Meeting Date Meeting Status CINS G39004232 05/01/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Receive the Directors' report and Mgmt For For For accounts 2 Declare a final dividend Mgmt For For For 3 Re-elect Mr. R.D. Brown as a Mgmt For Against Against Director 4 Re-elect Mr. M.J.S. Bryson as a Mgmt For Against Against Director 5 Re-elect Mr. A. Reynolds Smith as a Mgmt For Against Against Director 6 Re-elect Mr. W.C. Seeger as a Mgmt For Against Against Director 7 Re-elect Mr. R. Parry-Jones as a Mgmt For Against Against Director 8 Re-elect Mr. N.M. Stein as a Mgmt For Against Against Director 9 Re-elect Mr. J.M. Sheldrick as a Mgmt For Against Against Director 10 Re-elect Sir Peter Williams as a Mgmt For Against Against Director 11 Re-appoint the Auditors Mgmt For For For 12 Authorize the Directors to determine Mgmt For For For the remuneration of the Auditors 13 Authorize the Directors to allot Mgmt For For For shares in the Company 14 Authorize the Directors to display Mgmt For For For pre-emption rights 15 Approve the remuneration report of Mgmt For For For the Directors 16 Authorize the Company to purchase Mgmt For For For its own shares 17 Authorize the Company to make Mgmt For For For political donations 18 Approve the amendments to the Mgmt For For For GKN Long Term Incentive Plan 19 Approve the amendments to the Mgmt For For For Articles of Association GLAXOSMITHKLINE PLC Ticker Security ID: Meeting Date Meeting Status CINS G3910J112 05/21/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Approve the remuneration report for Mgmt For Against Against the YE 31 DEC 2007 3 Elect Mr. Andrew Witty as a Director Mgmt For For For 4 Elect Mr. Christopher Viehbacher as Mgmt For For For a Director 5 Elect Professor Sir Roy Anderson Mgmt For For For as a Director 6 Re-elect Sir Christopher Gent as a Mgmt For For For Director 7 Re-elect Sir Ian Prosser as a Mgmt For For For Director 8 Re-elect Dr. Ronaldo Schmitz as a Mgmt For For For Director 9 Appointment of Auditor Mgmt For For For 10 Authorize the Audit Committee to Mgmt For For For determine the remuneration of the Auditors 11 EU Political Donations Mgmt For For For 12 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 13 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 14 Authority to Repurchase Shares Mgmt For For For 15 Adoption of New Articles Mgmt For For For IMI PLC Ticker Security ID: Meeting Date Meeting Status CINS G47152106 05/09/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Approve the Directors' remuneration Mgmt For For For report for the YE 31 DEC 2007 3 Allocation of Profits/Dividends Mgmt For For For 4 Re-elect Mr. N.B.M. Askew as a Mgmt For Against Against Director of the Company 5 Re-elect Mr. M.J. Lamb as a Mgmt For Against Against Director of the Company 6 Re-elect Mr. K.S. Beeston as a Mgmt For Against Against Director of the Company 7 Appointment of Auditor Mgmt For For For 8 Authorize the Directors to determine Mgmt For For For the Auditor's remuneration 9 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 10 EU Political Donations Mgmt For For For 11 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 12 Authority to Repurchase Shares Mgmt For For For 13 Adopt New Articles Mgmt For For For 14 Amendment to New Articles Mgmt For For For InBev SA Ticker Security ID: Meeting Date Meeting Status CINS B5064A107 04/29/2008 Take No Action Meeting Type Country of Trade Annual Belgium Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Non-Voting Meeting Note N/A N/A TNA N/A 4 Non-Voting Agenda Item N/A N/A TNA N/A 5 Non-Voting Agenda Item N/A N/A TNA N/A 6 Non-Voting Agenda Item N/A N/A TNA N/A 7 Accounts and Reports; Allocation of Mgmt For TNA N/A Profits/Dividends 8 Ratification of Board Acts Mgmt For TNA N/A 9 Ratification of Statutory Auditor Acts Mgmt For TNA N/A 10 Elect Stéfan Descheemaeker Mgmt For TNA N/A 11 Elect Stéfan Descheemaeker Mgmt For TNA N/A 12 Elect K.J. Storm Mgmt For TNA N/A 13 Elect K.J. Storm Mgmt For TNA N/A 14 Compensation Policy Mgmt For TNA N/A 15 Non-Voting Agenda Item N/A N/A TNA N/A 16 Non-Voting Agenda Item N/A N/A TNA N/A 17 Authority to Disapply Preemptive Mgmt For TNA N/A Rights 18 Stock Option Plan Mgmt For TNA N/A 19 Authority to Increase Authorized Mgmt For TNA N/A Capital 20 Authority to Carry Out Formalities Mgmt For TNA N/A 21 Authority to Carry Out Formalities Mgmt For TNA N/A 22 Amendment Regarding Mgmt For TNA N/A Dematerialization of Bearer Shares 23 Amendment Regarding Mgmt For TNA N/A Shareblocking 24 Amendment Regarding Mgmt For TNA N/A Dematerialized Shares 25 Amendment Regarding Mgmt For TNA N/A Dematerialized Shares 26 Amend the Article 5 ter of the By- Mgmt For TNA N/A Laws as specified 27 Amend the deletion of Articles 39 Mgmt For TNA N/A and 41 of the By-Laws 28 Authority to Repurchase Shares Mgmt For TNA N/A 29 Authority to Carry Out Formalities Mgmt For TNA N/A ING Groep NV Ticker Security ID: Meeting Date Meeting Status CINS N4578E413 04/22/2008 Take No Action Meeting Type Country of Trade Annual Netherlands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Agenda Item N/A N/A TNA N/A 2 Non-Voting Agenda Item N/A N/A TNA N/A 3 Non-Voting Agenda Item N/A N/A TNA N/A 4 Annual accounts for 2007 Mgmt For TNA N/A 5 Non-Voting Agenda Item N/A N/A TNA N/A 6 Allocation of Profits/Dividends Mgmt For TNA N/A 7 Non-Voting Agenda Item N/A N/A TNA N/A 8 Grant of Stock Options and Shares Mgmt For TNA N/A 9 Non-Voting Agenda Item N/A N/A TNA N/A 10 Non-Voting Agenda Item N/A N/A TNA N/A 11 Ratification of Management Board Mgmt For TNA N/A Acts 12 Ratification of Supervisory Board Mgmt For TNA N/A Acts 13 Appointment of Auditor Mgmt For TNA N/A 14 Election of Management Board Mgmt For TNA N/A 15 Elect Eli Leenaars Mgmt For TNA N/A 16 Elect Eric Bourdais de Mgmt For TNA N/A Charbonniere 17 Elect Joan Spero Mgmt For TNA N/A 18 Elect Harish Manwani Mgmt For TNA N/A 19 Elect Aman Mehta Mgmt For TNA N/A 20 Elect Jackson Tai Mgmt For TNA N/A 21 Amendment to Supervisory Board Mgmt For TNA N/A Members' Fees 22 Authority to Issue Shares w/ or w/o Mgmt For TNA N/A Preemptive Rights 23 Authority to Repurchase Shares Mgmt For TNA N/A 24 Authority to Cancel Shares Mgmt For TNA N/A 25 Non-Voting Agenda Item N/A N/A TNA N/A 26 Authority to Repurchase Preference Mgmt For TNA N/A A Shares 27 Authority to Cancel Preference A Mgmt For TNA N/A Shares 28 Redemption and Cancellation of Mgmt For TNA N/A Preference A Shares 29 Amendments to Articles Mgmt For TNA N/A 30 Non-Voting Agenda Item N/A N/A TNA N/A 31 Non-Voting Meeting Note N/A N/A TNA N/A 32 Non-Voting Meeting Note N/A N/A TNA N/A LLOYDS TSB GROUP PLC Ticker Security ID: Meeting Date Meeting Status CINS G5542W106 05/08/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Receive the reports and accounts Mgmt For For For 2 Approve the Directors' Mgmt For For For remuneration report 3 Approve the election or re-election Mgmt For For For of Mr. P.N Green as a Director 4 Approve the election or re-election Mgmt For For For of Mr. Sir David Manning as a Director 5 Approve the election or re-election Mgmt For For For of Mr. Ewan Brown as a Director 6 Approve the election or re-election Mgmt For For For of Mr. M. E. Fairey as a Director 7 Approve the election or re-election Mgmt For For For of Sir Julian Horn-Smith as a Director 8 Approve the election or re-election Mgmt For For For of Mr. G. T. Tate as a Director 9 Re-appoint the Auditors Mgmt For For For 10 Grant authority to set the Mgmt For For For remuneration of the Auditors 11 Authorize the Directors to allot Mgmt For For For shares 12 Authorize the Directors power to Mgmt For For For issue shares for cash 13 Authorize the Company to Mgmt For For For purchase its shares 14 Amend the Articles of association Mgmt For For For Lukoil OAO Ticker Security ID: Meeting Date Meeting Status CINS X5060T106 06/26/2008 Voted Meeting Type Country of Trade Annual Russian Federation Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports; Allocation of Mgmt For For For Profits/Dividends 2 Elect Vagit Alekperov Mgmt For For For 3 Elect Igor Belikov Mgmt For Abstain Against 4 Elect Donald Wallette, Jr. Mgmt For For For 5 Elect Valery Grayfer Mgmt For Abstain Against 6 Elect Oleg Kutafin Mgmt For Abstain Against 7 Elect Andrey Kostin Mgmt For Abstain Against 8 Elect Ravil Maganov Mgmt For For For 9 Elect Richard Matzke Mgmt For For For 10 Elect Sergei Mikhailov Mgmt For For For 11 Elect Nikolai Tsvetkov Mgmt For Abstain Against 12 Elect Igor Sherkunov Mgmt For Abstain Against 13 Elect Aleksander Shokhin Mgmt For For For 14 Elect the Audit Commission Mgmt For For For 15 Directors' and Audit Commission's Mgmt For For For Fees 16 Approve the Auditor Mgmt For For For 17 Approve the series of transactions Mgmt For For For with an interest Merck KGAA AG Ticker Security ID: Meeting Date Meeting Status CINS D5357W103 03/28/2008 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Approval of the financial statements Mgmt For For For as per 31 DEC 2007 5 Allocation of Profits/Dividends Mgmt For For For 6 Ratification of the acts of the Mgmt For For For personal partners 7 Ratification of the acts of the Mgmt For For For Supervisory Board 8 Appointment of Auditor Mgmt For For For 9 Intra-company Contracts Mgmt For For For 10 Elect Mr. Johannes Baillou as a Mgmt For Against Against Supervisory Board 11 Elect Mr. Frank Binder as a Mgmt For Against Against Supervisory Board 12 Elect Prof. Dr. Rolf Krebs as a Mgmt For Against Against Supervisory Board 13 Elect Dr. Arend Oetker as a Mgmt For Against Against Supervisory Board 14 Elect Prof. Dr. Theo Siegert as a Mgmt For Against Against Supervisory Board 15 Elect Prof. Dr. Wilhelm Simson as a Mgmt For Against Against Supervisory Board 16 Amendments to Articles Mgmt For For For Modern Times Group MTG AB Ticker Security ID: Meeting Date Meeting Status CINS W56523116 05/14/2008 Take No Action Meeting Type Country of Trade Annual Sweden Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Non-Voting Meeting Note N/A N/A TNA N/A 4 Non-Voting Meeting Note N/A N/A TNA N/A 5 Elect Mr. Martin Borresen, Lawyer, Mgmt For TNA N/A as the Chairman of the meeting 6 Approve the voting list Mgmt For TNA N/A 7 Approve the agenda Mgmt For TNA N/A 8 Elect one or two persons to check Mgmt For TNA N/A and verify the minutes 9 Approve to determine whether the Mgmt For TNA N/A meeting has been duly convened 10 Presentation of Accounts and Mgmt For TNA N/A Reports 11 Accounts and Reports Mgmt For TNA N/A 12 Allocation of Profits/Dividends Mgmt For TNA N/A 13 Ratification of Board and Mgmt For TNA N/A Management Acts 14 Board Size Mgmt For TNA N/A 15 Directors' and Auditor's Fees Mgmt For TNA N/A 16 Election of Directors Mgmt For TNA N/A 17 Nominating Committee Mgmt For TNA N/A 18 Compensation Policy Mgmt For TNA N/A 19 Use/Transfer of Reserves Mgmt For TNA N/A 20 Authority to Cancel Shares and Mgmt For TNA N/A Reduce Share Capital 21 Authority to Repurchase Shares Mgmt For TNA N/A 22 Adopt a Performance Based Mgmt For TNA N/A Incentive Plan (the Plan) as specified 23 Amend Section 5 of the Articles of Mgmt For TNA N/A Association as specified 24 Authority to Issue Shares w/o Mgmt For TNA N/A Preemptive Rights 25 Authority to Repurchase Shares Mgmt For TNA N/A 26 Authority to Transfer Shares Mgmt For TNA N/A 27 Closing of the meeting Mgmt For TNA N/A National Bank Of Greece SA Ticker Security ID: Meeting Date Meeting Status CINS X56533114 04/17/2008 Take No Action Meeting Type Country of Trade Annual Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Reports Mgmt For TNA N/A 2 Financial Statements; Allocation of Mgmt For TNA N/A Profits/Dividends 3 Ratification of Board and Auditor Mgmt For TNA N/A Acts 4 Directors' Compensation Mgmt For TNA N/A 5 Board's Transactions Mgmt For TNA N/A 6 Appointment of Auditor and Mgmt For TNA N/A Authority to Set Fees 7 Amendments to Articles Mgmt For TNA N/A 8 Authority to Repurchase Shares Mgmt For TNA N/A 9 Authority to Issue Bonds Mgmt For TNA N/A 10 Stock Dividend/Dividend Mgmt For TNA N/A Reinvestment; Authority to Increase Share Capital 11 Authority to Issue Shares Mgmt For TNA N/A 12 Authority to Issue Preferred Stock Mgmt For TNA N/A 13 Various announcements and Mgmt Abstain TNA N/A approvals National Bank Of Greece SA Ticker Security ID: Meeting Date Meeting Status CINS X56533114 05/15/2008 Take No Action Meeting Type Country of Trade Annual Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendments to Articles Mgmt For TNA N/A 2 Authority to Issue Bonds Mgmt For TNA N/A 3 Stock Dividend/Dividend Mgmt For TNA N/A Reinvestment 4 Authority to Issue Shares Mgmt For TNA N/A 5 Authority to Issue Preferred Shares Mgmt For TNA N/A w/out Preemptive Rights 6 Non-Voting Meeting Note N/A N/A TNA N/A 7 Non-Voting Meeting Note N/A N/A TNA N/A Nestle Ticker Security ID: Meeting Date Meeting Status CINS H57312466 04/10/2008 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Accounts and Reports Mgmt For TNA N/A 4 Grant discharge to the Board of Mgmt For TNA N/A Directors and the Management 5 Allocation of Profits/Dividends Mgmt For TNA N/A 6 Elect Andreas Koopmann Mgmt For TNA N/A 7 Elect Mr. Rolf Haenggi to the Board Mgmt For TNA N/A of Directors (for a term of 3 years) 8 Elect Mr. Paul Bulcke to the Board Mgmt For TNA N/A of Directors (for a term of 3 years) 9 Elect Mr. Beat W. Hess to the Board Mgmt For TNA N/A of Directors (for a term of 3 years) 10 Re-elect KPMG SA as the Auditors Mgmt For TNA N/A (for a term of 1 year) 11 Cancellation of Shares Mgmt For TNA N/A 12 Approve 1:10 stock split Mgmt For TNA N/A 13 Amend the Article 5 and 5 BIS Mgmt For TNA N/A Paragraph 1 of the Articles of Association 14 Approve the complete revision of Mgmt For TNA N/A the Articles of Association Nokia Corporation Ticker Security ID: Meeting Date Meeting Status CINS X61873133 05/08/2008 Take No Action Meeting Type Country of Trade Annual Finland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Non-Voting Meeting Note N/A N/A TNA N/A 4 Non-Voting Agenda Item N/A N/A TNA N/A 5 Approval of the Annual Accounts. Mgmt For TNA N/A 6 Allocation of Profits/Dividends Mgmt For TNA N/A 7 Ratification of Board and Mgmt For TNA N/A Management Acts 8 Directors' Fees Mgmt For TNA N/A 9 Board Size Mgmt For TNA N/A 10 Election of Directors Mgmt For TNA N/A 11 Authority to Set Auditor's Fees Mgmt For TNA N/A 12 Appointment of Auditor Mgmt For TNA N/A 13 Authority to Repurchase Shares Mgmt For TNA N/A Novartis AG Ticker Security ID: Meeting Date Meeting Status CINS H5820Q150 02/26/2008 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Accounts and Reports Mgmt For TNA N/A 4 Ratification of Board and Mgmt For TNA N/A Management Acts 5 Allocation of Profits/Dividends Mgmt For TNA N/A 6 Reduction of Authorized Share Mgmt For TNA N/A Capital 7 Authority to Repurchase Shares Mgmt For TNA N/A 8 Amend Article 19 of the Articles of Mgmt For TNA N/A Incorporation as specified 9 Amend Article 33 of the Articles of Mgmt For TNA N/A Incorporation as specified 10 Re-elect Mr. Peter Burckhardt M.D. Mgmt For TNA N/A as a Director, for a 1-year term 11 Re-elect Mr. Ulrich Lehner Ph.D., as Mgmt For TNA N/A a Director, for a 3-year term 12 Re-elect Mr. Alexander F.Jetzer as a Mgmt For TNA N/A Director, for a 3-year term 13 Re-elect Mr. Pierre Landolt as a Mgmt For TNA N/A Director, for a 3-year term 14 Elect Mr. Ann Fudge as a Director, Mgmt For TNA N/A for a 3-year term 15 Appointment of Auditor Mgmt For TNA N/A OIL COMPANY LUKOIL (JSC)- ADR Ticker Security ID: Meeting Date Meeting Status LUKOY CUSIP9 677862104 06/26/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports; Allocation of Mgmt For For For Profits/Dividends 2 ELECTION OF AUDIT Mgmt For For For COMMISSION: IVANOVA, LYUBOV GAVRILOVNA 3 ELECTION OF AUDIT Mgmt For For For COMMISSION: KONDRATIEV, PAVEL GENNADIEVICH 4 ELECTION OF AUDIT Mgmt For For For COMMISSION: NIKITENKO, VLADIMIR NIKOLAEVICH 5 Directors' and Audit Commission's Mgmt For For For Fees 6 Appointment of Auditor Mgmt For For For 7 Related Party Transactions Mgmt For For For 8 PROVISION OF A LOAN BY OAO Mgmt For For For LUKOIL (LENDER) TO OAO YUGK TGC-8 (BORROWER). 9 RECEIPT OF A LOAN BY OAO Mgmt For For For LUKOIL (BORROWER) FROM OAO YUGK TGC-8 (LENDER). 10 RECEIPT OF A LOAN BY OAO Mgmt For For For LUKOIL (BORROWER) FROM OAO YUGK TGC-8 (LENDER). 11 Related Party Transactions Mgmt For For For OIL COMPANY LUKOIL (JSC)- ADR Ticker Security ID: Meeting Date Meeting Status LUKOY CUSIP9 677862104 06/26/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Vagit Alekperov Mgmt For For For 2 Elect Igor Belikov Mgmt For Abstain Against 3 Elect Donald Wallette, Jr. Mgmt For For For 4 Elect Valery Grayfer Mgmt For Abstain Against 5 Elect Oleg Kutafin Mgmt For Abstain Against 6 Elect Andrey Kostin Mgmt For Abstain Against 7 Elect Ravil Maganov Mgmt For For For 8 Elect Richard Matzke Mgmt For For For 9 Elect Sergei Mikhailov Mgmt For For For 10 Elect Nikolai Tsvetkov Mgmt For Abstain Against 11 Elect Igor Sherkunov Mgmt For Abstain Against 12 Elect Aleksander Shokhin Mgmt For For For OTE-Hellenic Telecommunications Organization SA Ticker Security ID: Meeting Date Meeting Status CINS X3258B102 06/26/2008 Take No Action Meeting Type Country of Trade Annual Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports; Allocation of Mgmt For TNA N/A Profits/Dividend 2 Ratification of Directors' and Mgmt For TNA N/A Auditors' Acts 3 Appointment of Auditor and Mgmt For TNA N/A Authority to Set Fees 4 Directors' Fees Mgmt For TNA N/A 5 Approval of Chairman and CEO's Mgmt For TNA N/A Compensation 6 Indemnification of Directors and Mgmt For TNA N/A Management 7 Related Party Transactions Mgmt For TNA N/A 8 Stock Option Plan Mgmt For TNA N/A 9 Election of Directors Mgmt For TNA N/A OTE-Hellenic Telecommunications Organization SA Ticker Security ID: Meeting Date Meeting Status CINS X3258B102 11/08/2007 Take No Action Meeting Type Country of Trade Special Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Authority to Repurchase Shares Mgmt For TNA N/A 2 Amendments to Articles Mgmt For TNA N/A 3 Various announcements Mgmt For TNA N/A Petroleum Geo-Services ASA Ticker Security ID: Meeting Date Meeting Status CINS R69628114 05/07/2008 Take No Action Meeting Type Country of Trade Annual Norway Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Non-Voting Meeting Note N/A N/A TNA N/A 4 Non-Voting Agenda Item N/A N/A TNA N/A 5 Elect 1 person among those present Mgmt For TNA N/A at the AGM to countersign the minutes 6 Accounts and Reports Mgmt For TNA N/A 7 Authority to Set Auditor's Fees Mgmt For TNA N/A 8 Elect KPMG AS as the Company's Mgmt For TNA N/A new Auditor 9 Elect Jens Ulltveit-Moe Mgmt For TNA N/A 10 Elect Francis Gugen Mgmt For TNA N/A 11 Elect Harald Norvik Mgmt For TNA N/A 12 Elect Wenche Kjølås Mgmt For TNA N/A 13 Elect Daniel Piette Mgmt For TNA N/A 14 Elect Holly Deursen Mgmt For TNA N/A 15 Elect Annette Malm Justad Mgmt For TNA N/A 16 Elect Roger O'Neil Mgmt For TNA N/A 17 Elect C. Maury Devine Mgmt For TNA N/A 18 Elect Hanne Harlem Mgmt For TNA N/A 19 Directors' and Nominating Mgmt For TNA N/A Committee Fees 20 Compensation Guidelines for Board Mgmt For TNA N/A of Directors 21 Compensation Guidelines for Mgmt For TNA N/A Nominating Committee 22 Compensation Policy Mgmt For TNA N/A 23 Authority to Repurchase Shares Mgmt For TNA N/A 24 Approve the Share Option Plan as Mgmt For TNA N/A specified 25 Authority to Issue Shares w/o Mgmt For TNA N/A Preemptive Rights 26 Authority to Issue Shares w/o Mgmt For TNA N/A Preemptive Rights Pursuant to Stock Option Plan 27 Authority to Issue Convertible Mgmt For TNA N/A Bonds 28 Amendments to Articles Mgmt For TNA N/A 29 Amendment to Stock Option Plan Mgmt For TNA N/A 30 Ratification of Board Acts Mgmt For TNA N/A Praktiker Bau-Und Heimwerkemarkte Holdings Ticker Security ID: Meeting Date Meeting Status CINS D6174B108 05/30/2008 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits/Dividends Mgmt For For For 5 Ratification of the acts of the Board Mgmt For For For of Managing Directors 6 Ratification of the acts of the Mgmt For For For Supervisory Board 7 Appointment of Auditor Mgmt For For For 8 Elect Dr. Norbert Bensel to the Mgmt For For For Supervisory Board 9 Elect Mr. Ulrich Grillo to the Mgmt For For For Supervisory Board 10 Elect Dr. Kay Hafner to the Mgmt For For For Supervisory Board 11 Elect Mr. Ebbe Jacobsen to the Mgmt For For For Supervisory Board 12 Elect Mr. Johann C. Lindberg to the Mgmt For For For Supervisory Board 13 Elect Mr. Zygmund Mierdorf to the Mgmt For For For Supervisory Board 14 Elect Dr. Kerstin v. Schenck to the Mgmt For For For Supervisory Board 15 Elect Prof. Dr. Harald Wiedmann to Mgmt For For For the Supervisory Board 16 Authority to Repurchase Shares Mgmt For For For 17 Authority to Repurchase Shares Mgmt For For For Using Equity Derivatives 18 Amendments to Articles Mgmt For For For Premier Foods PLC Ticker Security ID: Meeting Date Meeting Status CINS G72186102 05/16/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Approve the Directors' remuneration Mgmt For For For report for the YE 31 DEC 2007 4 Re-elect Mr. David Beever as a Mgmt For For For Director 5 Re-elect Mr. Christine Cross as a Mgmt For For For Director 6 Re-elect Mr. Robert Schofield as a Mgmt For For For Director 7 Re-elect Mr. Paul Thomas as a Mgmt For For For Director 8 Appointment of Auditor and Mgmt For For For Authority to Set Fees 9 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 10 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 11 Authority to Repurchase Shares Mgmt For For For 12 EU Political Donations Mgmt For For For 13 Adopt New Articles of Association Mgmt For For For 14 Amendments to New Articles of Mgmt For For For Association (Bundled) PRUDENTIAL PLC Ticker Security ID: Meeting Date Meeting Status CINS G72899100 05/15/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Approve the Directors' remuneration Mgmt For For For report for the YE 31 DEC 2007 3 Re-elect Mr. K. B. Dadiseth as a Mgmt For For For Director 4 Re-elect Ms. K. A. O Donovan as a Mgmt For For For Director 5 Re-elect Mr. J.H. Ross as a Director Mgmt For For For 6 Re-elect Lord Turnbull as a Director Mgmt For For For 7 Elect Sir W. F. W. Bischoff as a Mgmt For For For Director 8 Elect Ms. A.F. Godbehere as a Mgmt For For For Director 9 Elect Mr. T .C. Thiam as a Director Mgmt For For For 10 Appointment of Auditor Mgmt For For For 11 Authority to Set Auditor's Fees Mgmt For For For 12 Allocation of Profits/Dividends Mgmt For For For 13 Remuneration Arrangements (M&G) Mgmt For For For 14 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 15 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 16 Authority to Repurchase Shares Mgmt For For For 17 Adopt New Articles of Association Mgmt For For For 18 Amendments to Articles Regarding Mgmt For For For Qualification Shares 19 Non-Voting Agenda Item N/A N/A N/A N/A Reckitt Benckiser PLC Ticker Security ID: Meeting Date Meeting Status CINS G74079107 05/01/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Adopt the 2007 report and financial Mgmt For For For statements 2 Approve the Directors' remuneration Mgmt For Against Against report 3 Declare a final dividend Mgmt For For For 4 Re-elect Mr. Adrian Bellamy Mgmt For Against Against (member of the remuneration committees) 5 Re-elect Mr. Graham Mackay Mgmt For Against Against (member of the remuneration committees) 6 Re-elect Mr. Bart Becht Mgmt For Against Against 7 Re-appoint Mgmt For For For PricewaterhouseCoopers LLP as the Auditors 8 Authorize the Directors to determine Mgmt For For For the Auditors' the remuneration 9 Approve to renew the authority to Mgmt For For For allot shares 10 Approve to renew the power to Mgmt For For For disapply pre-emption rights 11 Approve to renew the authority to Mgmt For For For purchase own shares 12 Amend the Articles of Association Mgmt For For For 13 Approve the electronic Mgmt For For For communications with shareholders Reckitt Benckiser PLC Ticker Security ID: Meeting Date Meeting Status CINS G7420A107 10/04/2007 Voted Meeting Type Country of Trade Special United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Cancellation of Ordinary Shares Mgmt For For For and Creation of New Share Class 2 Cancellation of Preference Shares Mgmt For For For 3 Approve to cancel the share Mgmt For For For premium account of the Company 4 Approve to cancel the capital Mgmt For For For redemption reserve of the Company 5 Senior Executive Share Ownership Mgmt For For For Policy Plan 6 Savings Related Share Option Plan Mgmt For For For 7 Global Stock Profit Plan Mgmt For For For 8 US Savings-Related Share Option Mgmt For For For Plan 9 Long Term Incentive Plan Mgmt For Abstain Against Reckitt Benckiser PLC Ticker Security ID: Meeting Date Meeting Status CINS G7420A107 10/04/2007 Voted Meeting Type Country of Trade Court United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Cancellation of Ordinary Shares Mgmt For For For and Creation of New Share Class Renault SA Ticker Security ID: Meeting Date Meeting Status CINS F77098105 04/29/2008 Voted Meeting Type Country of Trade Annual France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Receive the consolidated financial Mgmt For For For statements and statutory reports 4 Approve the financial statements Mgmt For For For and statutory reports 5 Approve the allocation of income Mgmt For For For and dividends of EUR 3.80 per Share 6 Approve the special Auditors' report Mgmt For For For regarding related-party transactions 7 Re-elect Mr. Catherine Brechignac Mgmt For Against Against as a Director 8 Re-elect Mr. Charles De Croisset as Mgmt For Against Against a Director 9 Re-elect Mr. Jean-Pierre Garnier as Mgmt For Against Against a Director 10 Appointment of Auditor Mgmt For For For 11 Appoint Deloitte Associes as the Mgmt For For For Auditor and BEAS as the Deputy Auditor 12 Approve the Auditor's report Mgmt For For For 13 Authorize the repurchase of up to Mgmt For For For 10% of issued share capital 14 Authority to Cancel Shares and Mgmt For For For Reduce Capital 15 Approve the Stock Option Plans Mgmt For For For Grants 16 Approve the Employee Stock Mgmt For Against Against Purchase Plan 17 Amendment to Directors' Terms of Mgmt For For For Office 18 Amendment Regarding Electronic Mgmt For For For Voting 19 Amend the Articles of Association Mgmt For Against Against regarding age limits for the Directors 20 Elect Mr. Thierry Desmaret as a Mgmt For Against Against Director 21 Authorize the filing of required Mgmt For For For documents/other formalities Rio Tinto PLC Ticker Security ID: Meeting Date Meeting Status CINS G75754104 04/17/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports Mgmt For For For 3 Approve the remuneration report for Mgmt For For For the YE 31 DEC 2006 as specified 4 Elect Mr. Richard Evans as a Mgmt For For For Director 5 Elect Mr. Yves Fortier as a Director Mgmt For For For 6 Elect Mr. Paul Tellier as a Director Mgmt For For For 7 Re-elect Mr. Thomas Albanese as a Mgmt For For For Director 8 Re-elect Mr. Vivienne Cox as a Mgmt For For For Director 9 Re-elect Mr. Richard Goodmanson Mgmt For For For as a Director 10 Re-elect Mr. Paul Skinner as a Mgmt For For For Director 11 Appointment of Auditor and Mgmt For For For Authority to Set Fees 12 Non-Voting Meeting Note N/A N/A N/A N/A 13 Amendments to Articles Regarding Mgmt For For For Electronic Communication 14 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 15 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 16 Authority to Repurchase Shares Mgmt For For For 17 Amendments to Articles Regarding Mgmt For Abstain Against Conflict of Interest Provisions 18 Non-Voting Meeting Note N/A N/A N/A N/A 19 Amendments to Terms of DLC Mgmt For For For Dividend Shares RWE AG Ticker Security ID: Meeting Date Meeting Status CINS D6629K109 04/17/2008 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits/Dividends Mgmt For For For 5 Ratification of the acts of the Board Mgmt For For For of Managing Directors 6 Ratification of the acts of the Mgmt For For For Supervisory Board 7 Appointment of Auditor Mgmt For For For 8 Authority to Repurchase Shares Mgmt For For For 9 Authority to Increase Authorized Mgmt For For For Capital 10 Non-Voting Meeting Note N/A N/A N/A N/A Salzgitter AG Ticker Security ID: Meeting Date Meeting Status CINS D80900109 05/21/2008 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Resolution as to the use of the net Mgmt For For For annual profit 5 Ratification of Management Board Mgmt For For For Acts 6 Ratification of Supervisory Board Mgmt For For For Acts 7 Appointment of Auditor Mgmt For For For 8 Election of Supervisory Board Mgmt For For For Members 9 Authority to Repurchase Shares Mgmt For For For Saras Raffinerie Sarde SpA Ticker Security ID: Meeting Date Meeting Status CINS T83058106 04/29/2008 Take No Action Meeting Type Country of Trade Annual Italy Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Accounts and Reports; Allocation of Mgmt For TNA N/A Profits/Dividends 4 Authority to Trade in Company Mgmt For TNA N/A Stock Schibsted ASA Ticker Security ID: Meeting Date Meeting Status CINS R75677105 05/08/2008 Take No Action Meeting Type Country of Trade Annual Norway Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Elect the person to chair the Mgmt For TNA N/A meeting 4 Approve the notice of the AGM and Mgmt For TNA N/A the agenda 5 Election of Individuals to Check Mgmt For TNA N/A Minutes 6 Accounts and Reports; Report of Mgmt For TNA N/A the Board of Directors 7 Allocation of Profits/Dividends Mgmt For TNA N/A 8 Approve the Auditor's fee of NOK Mgmt For TNA N/A 9 Authority to Repurchase Shares Mgmt For TNA N/A 10 Report of the Nominating Mgmt For TNA N/A Committee 11 Compensation Policy Mgmt For TNA N/A 12 Elect Mr. Karl-Christian Agerup as a Mgmt For TNA N/A Director 13 Elect Ms. Marie Ehrling as a Mgmt For TNA N/A Director 14 Elect Mr. Ole Jacob Sunde as a Mgmt For TNA N/A Director 15 Elect Mr. Christian Ringnes as a Mgmt For TNA N/A Director 16 Elect Mr. Eva Lindqvist as a Director Mgmt For TNA N/A 17 Elect Ms. Monica Caneman as a Mgmt For TNA N/A Director 18 Approve the Directors' fee etc for Mgmt For TNA N/A the period from MAY 2008 to MAY 19 Elect the Nomination Committee Mgmt For TNA N/A Members 20 Amend the Company's Articles of Mgmt For TNA N/A Association Paragraph 10 No.3, 2nd sentence 21 Approve the fees payable to the Mgmt For TNA N/A Nomination Committee's Members 22 Other editorial amendments to the Mgmt For TNA N/A Articles of Association 23 Non-Voting Meeting Note N/A N/A TNA N/A Statoil ASA Ticker Security ID: Meeting Date Meeting Status CINS R8412T102 05/20/2008 Take No Action Meeting Type Country of Trade Annual Norway Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Non-Voting Meeting Note N/A N/A TNA N/A 4 Opening of the general meeting by Mgmt For TNA N/A the Chair of the Corporate Assembly 5 Elect the Chair of the meeting Mgmt For TNA N/A 6 Approve the notice and the agenda Mgmt For TNA N/A 7 Approve the registration of Mgmt For TNA N/A attending shareholders and proxies 8 Election of Individual to Check Mgmt For TNA N/A Minutes 9 Accounts and Reports; Allocation of Mgmt For TNA N/A Profits/Dividends 10 Approve to determine the Mgmt For TNA N/A remuneration for the Company's Auditor 11 Elect the Members to the Corporate Mgmt For TNA N/A Assembly 12 Elect a Member to the Nomination Mgmt For TNA N/A Committee 13 Approve to determine the Mgmt For TNA N/A remuneration for the Corporate Assembly 14 Approve to determine the Mgmt For TNA N/A remuneration for the Nomination Committee 15 Compensation Policy Mgmt For TNA N/A 16 Authority to Repurchase Shares Mgmt For TNA N/A Statoil ASA Ticker Security ID: Meeting Date Meeting Status CINS R8412T102 07/05/2007 Take No Action Meeting Type Country of Trade Annual Norway Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Non-Voting Meeting Note N/A N/A TNA N/A 4 Open of the meeting Mgmt For TNA N/A 5 Approve the registration of Mgmt For TNA N/A attending shareholders and proxies 6 Elect the Chairman of the meeting Mgmt For TNA N/A 7 Election of Individuals to Check Mgmt For TNA N/A Minutes 8 Approve the notice of the meeting Mgmt For TNA N/A and agenda 9 Information Regarding the Mgmt For TNA N/A Proposed Merger 10 Approve Merger Mgmt For TNA N/A 11 Authority to Increase Share Capital Mgmt For TNA N/A 12 Amendments to Articles Mgmt For TNA N/A 13 Elect the Members and the Deputy Mgmt For TNA N/A Members of the Corporate Assembly 14 Elect Mr. Olaug Svarva as a Mgmt For TNA N/A Member of the Nominating Committee 15 Elect Benedicte Schilbred Fasmer Mgmt For TNA N/A 16 Elect Mr. Tom Rathke as a Member Mgmt For TNA N/A of the Nominating Committee 17 Elect Mr. Bjoern Stalle Haavik as a Mgmt For TNA N/A Member of the Nominating Committee 18 Authority to Reduce Share Capital Mgmt For TNA N/A 19 Non-Voting Meeting Note N/A N/A TNA N/A SUEZ Ticker Security ID: Meeting Date Meeting Status CINS F90131115 05/06/2008 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports Mgmt For For For 3 Consolidated Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Related Party Transactions Mgmt For For For 6 Appoint Mr. Edmond Alphandery as Mgmt For Against Against a Director for a 4-year period 7 Appoint Mr. Rene Carron as a Mgmt For Against Against Director for a 4-year period 8 Appoint Mr. Etienne Davignon as a Mgmt For Against Against Director for a 4-year period 9 Appoint Mr. Albert Frere as a Mgmt For Against Against Director for a 4-year period 10 Appoint Mr. Jean Peyrelevade as a Mgmt For Against Against Director for a 4-year period 11 Appoint Mr. Thierry De Rudder as a Mgmt For Against Against Director for a 4-year period 12 Authority to Repurchase Shares Mgmt For For For 13 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/ Preemptive Rights; Authority to Increase Capital through Capitalizations 14 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/out Preemptive Rights 15 Authority to Issue Debt Instruments Mgmt For For For 16 Authority to Issue Shares under Mgmt For For For Employee Savings Plan 17 Authority to Increase Capital for Mgmt For For For Employee Benefits 18 Authority to Cancel Shares and Mgmt For For For Reduce Capital 19 Authority to Carry Out Formalities Mgmt For For For Swisscom Ticker Security ID: Meeting Date Meeting Status CINS H8398N104 04/22/2008 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Accounts and Reports Mgmt For TNA N/A 4 Allocation of Profits/Dividends Mgmt For TNA N/A 5 Ratification of Board and Mgmt For TNA N/A Management Acts 6 Reduction in Authorized Capital Mgmt For TNA N/A 7 Amend Clause 3.5 of the Articles of Mgmt For TNA N/A Incorporation 8 Amend Clause 6.1.3 of the Articles Mgmt For TNA N/A of Incorporation 9 Amendments to Articles Mgmt For TNA N/A 10 Amend Clause 7 Paragraph 2 of the Mgmt For TNA N/A Articles of Incorporation 11 Re-elect Dr. Anton Scherrer as a Mgmt For TNA N/A Chairman of the Board of Directors 12 Re-elect Ms. Catherine Muehle Mgmt For TNA N/A Mann as a Member of the Board of Directors 13 Re-elect Mr. Hugo Gerber as a Mgmt For TNA N/A Member of the Board of Directors 14 Elect KPMG AG as the Statutory Mgmt For TNA N/A Auditors 15 Non-Voting Meeting Note N/A N/A TNA N/A Telefonica SA Ticker Security ID: Meeting Date Meeting Status CINS 879382109 04/22/2008 Voted Meeting Type Country of Trade Annual Spain Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports; Allocation of Mgmt For For For Profits/Dividends; Ratification of Board Acts 2 Elect Fernando de Almansa Moreno- Mgmt For Against Against Barreda 3 Elect José Maria Abríl Perez Mgmt For Against Against 4 Elect Francisco Javier de Paz Mgmt For Against Against Mancho 5 Elect María Eva Castillo Sanz Mgmt For Against Against 6 Elect Luiz Fernando Furlán Mgmt For Against Against 7 Authority to Repurchase Shares Mgmt For For For 8 Authority to Cancel Shares and Mgmt For For For Reduce Share Capital 9 Appointment of the Auditors of the Mgmt For For For Company for the Fiscal Year 2008. 10 Authority to Carry Out Formalities Mgmt For For For TELEKOM AUSTRIA AG Ticker Security ID: Meeting Date Meeting Status CINS A8502A102 05/20/2008 Take No Action Meeting Type Country of Trade Annual Austria Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Presentation of Accounts and Mgmt For TNA N/A Reports 3 Approve the allocation of the net Mgmt For TNA N/A income 4 Ratification of Management and Mgmt For TNA N/A Supervisory Board Acts 5 Approve the remuneration of the Mgmt For TNA N/A Supervisory Board 6 Elect the Supervisory Board Mgmt For TNA N/A 7 Elect the Auditors for the FY 2007 Mgmt For TNA N/A 8 Report on Share Repurchase Mgmt For TNA N/A Program 9 Authority to Repurchase Shares Mgmt For TNA N/A TNT NV Ticker Security ID: Meeting Date Meeting Status CINS N86672107 04/11/2008 Take No Action Meeting Type Country of Trade Annual Netherlands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Agenda Item N/A N/A TNA N/A 2 Non-Voting Agenda Item N/A N/A TNA N/A 3 Non-Voting Agenda Item N/A N/A TNA N/A 4 Non-Voting Agenda Item N/A N/A TNA N/A 5 Non-Voting Agenda Item N/A N/A TNA N/A 6 Adopt the 2007 financial statements Mgmt For TNA N/A 7 Non-Voting Agenda Item N/A N/A TNA N/A 8 Approve to determine and Mgmt For TNA N/A distribution of dividends 9 Grant discharge from liability of the Mgmt For TNA N/A Board of Management 10 Grant discharge from liability of the Mgmt For TNA N/A Member of the Supervisory Board 11 Non-Voting Agenda Item N/A N/A TNA N/A 12 Non-Voting Agenda Item N/A N/A TNA N/A 13 Non-Voting Agenda Item N/A N/A TNA N/A 14 Re-appoint Mr. R.J.N. Abrahamsen Mgmt For TNA N/A as a Member of the Supervisory Board 15 Appoint Mr. P.C. Klaver as a Mgmt For TNA N/A Member of the Supervisory Board 16 Appoint Mr. G.J. Ruizendaal as a Mgmt For TNA N/A Member of the Supervisory Board 17 Non-Voting Agenda Item N/A N/A TNA N/A 18 Non-Voting Agenda Item N/A N/A TNA N/A 19 Non-Voting Agenda Item N/A N/A TNA N/A 20 Authorize the Board of Management Mgmt For TNA N/A to issue ordinary shares 21 Authority to Issue Shares w/o Mgmt For TNA N/A Preemptive Rights 22 Authorize the Board of Management Mgmt For TNA N/A of the Company to acquire its own shares 23 Approve to reduce the issued share Mgmt For TNA N/A capital by cancellation of own shares 24 Non-Voting Agenda Item N/A N/A TNA N/A 25 Non-Voting Agenda Item N/A N/A TNA N/A TOGNUM AG Ticker Security ID: Meeting Date Meeting Status CINS D836B5109 06/10/2008 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits/Dividends Mgmt For For For 5 Ratification of the acts of the Board Mgmt For For For of Managing Directors 6 Ratification of the acts of the Mgmt For For For Supervisory Board 7 Appointment of Auditor Mgmt For For For 8 Authority to Repurchase Shares Mgmt For For For 9 Authority to Increase Capital Mgmt For Against Against 10 Supervisory Board Members' Fees Mgmt For For For 11 Elections to the Supervisory Board: Mgmt For For For Mr. Rolf Eckrodt 12 Elections to the Supervisory Board: Mgmt For Against Against Mr. Marcus Brennecke 13 Elections to the Supervisory Board: Mgmt For For For Mr. Sune Karlsson 14 Elections to the Supervisory Board: Mgmt For For For Mr. Giulio Mazzalupi 15 Elections to the Supervisory Board: Mgmt For Against Against Mr. Udo Philipp 16 Elections to the Supervisory Board: Mgmt For For For Dr. Cletus Von Pichler TOTAL SA Ticker Security ID: Meeting Date Meeting Status CINS F92124100 05/16/2008 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Consolidated Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends; Mgmt For For For Acknowledgment of Previous Profit Distributions 6 Related Party Transactions Mgmt For For For 7 Severance Package (Thierry Mgmt For For For Desmarest) 8 Severance Package (Christophe de Mgmt For Against Against Margerie) 9 Authority to Trade in Company Mgmt For For For Stock 10 Elect Paul Desmarais Jr. Mgmt For Against Against 11 Elect Bertrand Jacquillat Mgmt For Against Against 12 Elect Peter Levene of Portsoken Mgmt For Against Against 13 Appoint Ms. Patricia Barbizet as a Mgmt For Against Against Director for a 3-year period 14 Appoint Mr. M. Claude Mandil as a Mgmt For Against Against Director for a 3-year period 15 Authority to Issue Shares and Mgmt For For For Convertible Securities w/ Preemptive Rights 16 Authority to Issue Shares or Mgmt For For For Convertible Securities w/out Preemptive Rights 17 Authority to Increase Capital in Mgmt For For For Consideration for Contributions in Kind 18 Authority to Increase Capital for Mgmt For For For Employee Benefits 19 Authority to Issue Restricted Stock Mgmt For For For to Employees 20 Shareholder Proposal Regarding ShrHoldr Against Against For Removal of Director (Proposal A) 21 Shareholder Proposal Regarding ShrHoldr Against Against For Disclosure of Directors' Attendance (Proposal B) 22 Shareholder Proposal Regarding ShrHoldr Against Against For Granting of Restricted Stock to Employees (Proposal C) Unicredito Italiano SpA Ticker Security ID: Meeting Date Meeting Status CINS T95132105 05/08/2008 Take No Action Meeting Type Country of Trade Mix Italy Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Accounts and Reports Mgmt For TNA N/A 3 Approve the profits allocation Mgmt For TNA N/A 4 Long Term Incentive Plan 2008 Mgmt For TNA N/A 5 Approve the Shareholding Plan for Mgmt For TNA N/A all Unicredit Group Employees 6 Appoint the Directors Mgmt For TNA N/A 7 Directors' Fees Mgmt For TNA N/A 8 Amendments to Meeting Mgmt For TNA N/A Regulations 9 Approve the emoluments for saving Mgmt For TNA N/A the shareholders common representative 10 Authorize the current activites as Mgmt For TNA N/A per the Article 2390 of the civil code 11 Authority to Issue Shares w/out Mgmt For TNA N/A Preemptive Rights - Stock Option Plan 12 Authority to Issue Shares w/out Mgmt For TNA N/A Preemptive Rights - Equity Grant Plan 13 Amendments to Articles Mgmt For TNA N/A Vivendi SA Ticker Security ID: Meeting Date Meeting Status CINS F97982106 04/24/2008 Voted Meeting Type Country of Trade Annual France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Consolidated Accounts and Reports Mgmt For For For 5 Related Party Transactions Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Elect Jean-René Fourtou Mgmt For Against Against 8 Elect Claude Bébéar Mgmt For Against Against 9 Elect Gérard Brémond Mgmt For Against Against 10 Elect Mehdi Dazi Mgmt For Against Against 11 Elect Henri Lachmann Mgmt For Against Against 12 Elect Pierre Rodocanachi Mgmt For Against Against 13 Elect Karel Van Miert Mgmt For Against Against 14 Elect Jean-Yves Charlier Mgmt For Against Against 15 Elect Philippe Donnet Mgmt For Against Against 16 Directors' Fees Mgmt For For For 17 Authority to Repurchase Shares Mgmt For For For 18 Authority to Cancel Shares and Mgmt For For For Reduce Capital 19 Authority to Grant Stock Options Mgmt For For For 20 Authority to Issue Restricted Stock Mgmt For For For to Employees 21 Authority to Increase Capital under Mgmt For Against Against Employee Savings Plan 22 Authority to Increase Capital under Mgmt For Against Against Employee Savings Plan 23 Authority to Carry Out Formalities Mgmt For For For Zurich Financial Services Ticker Security ID: Meeting Date Meeting Status CINS H9870Y105 04/03/2008 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Accounts and Reports Mgmt For TNA N/A 4 Allocation of Profits/Dividends Mgmt For TNA N/A 5 Ratification of Board and Mgmt For TNA N/A Management Acts 6 Authority to Cancel Repurchased Mgmt For TNA N/A Shares and Reduce Authorized Capital 7 Authority to Increase Authorized Mgmt For TNA N/A Capital 8 Amendments to Articles Mgmt For TNA N/A 9 Elect Ms. Susan Bies as a Director Mgmt For TNA N/A 10 Elect Mr. Victor Chu as a Director Mgmt For TNA N/A 11 Re-elect Mr. Manfred Gentz as a Mgmt For TNA N/A Director 12 Re-elect Mr. Fred Kindle as a Mgmt For TNA N/A Director 13 Re-elect Mr. Tom De Swaan as a Mgmt For TNA N/A Director 14 Ratify PricewaterhouseCoopers AG Mgmt For TNA N/A as the Auditors 15 Ratify OBT AG as Special Auditors Mgmt For TNA N/A Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain. Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam Europe Equity Fund By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 1, 2008
